                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    DENNIS TOBLER, et al.,                               Case No. 2:18-CV-2220 JCM (CWH)
                 8                                         Plaintiff(s),                      ORDER
                 9           v.
               10     SABLES, LLC, et al.,
               11                                       Defendant(s).
               12
               13            Presently before the court is defendants Bayview Loan Servicing, LLC (“Bayview”); the
               14     Bank of New York Mellon (“BNYM”); and Sables, LLC’s (“Sables”) (collectively “defendants”)
               15     motion to dismiss. (ECF No. 7). Plaintiffs Cindi Tobler and Dennis Tobler (the “Toblers”) filed
               16     a response (ECF No. 13), to which defendants replied (ECF No. 17).
               17            Also before the court is the Toblers’ motion for temporary restraining order. (ECF No.
               18     9). Defendants filed a response (ECF No. 16), to which the Toblers replied (ECF No. 18).
               19            Also before the court is the Toblers’ motion for preliminary injunction. (ECF No. 10).
               20     Defendants filed a response (ECF No. 16), to which the Toblers replied (ECF No. 18).
               21            Also before the court is the parties’ stipulation to extend time for defendants to file a
               22     reply in support of their motion to dismiss and to file responses to the Toblers’ motions for
               23     temporary restraining order and preliminary injunction. (ECF No. 14).
               24     I.     Facts
               25            This action arises from a dispute over real property located at 2112 Lady Lake Street, Las
               26     Vegas, Nevada 89128 (“the property”). (ECF No. 1-1).
               27            The Toblers purchased the property in July 2001. Id. On December 29, 2004, the
               28     Toblers refinanced the property with a loan in the amount of $428,000.00 from RNB, Inc. dba

James C. Mahan
U.S. District Judge
                1     Cornerstone Mortgage (“RNB”). (ECF No. 1-2). RNB secured the loan with a deed of trust,
                2     which names RNB as the lender, Chicago Title as the trustee, and Mortgage Electronic
                3     Registration Systems, Inc. (“MERS”) as the beneficiary as nominee for the lender and lender’s
                4     successors and assigns. Id. On October 17, 2011, BNYM acquired all beneficial interest in the
                5     deed of trust via an assignment and appointed Sables as the trustee. (ECF Nos. 1-1, 7).
                6            Defendants claim that the Toblers fell behind on their mortgage payments in 2010. (ECF
                7     No. 16). From September 2014 to July 2018, the Toblers and defendants engaged in three
                8     separate mediations to resolve their delinquent payments pursuant to the Nevada Foreclosure
                9     Mediation Rules (“FMR”).        (ECF Nos. 1-1, 16).       All three mediations failed to reach a
              10      settlement. Id. The Toblers allege that the mediations failed due to BNYM’s bad faith and
              11      failure to produce original documents. Id.
              12             On October 18, 2018, defendants recorded a notice of trustee’s sale with the Clark
              13      County recorder’s office, stating an estimated sale amount of $638,928.10. (ECF No. 16-1). On
              14      that same day, defendants served the Toblers with the notice of trustee’s sale. (ECF No. 1-1).
              15             On November 1, 2018, the Toblers initiated this action in Nevada state court. Id. In their
              16      state court complaint, the Toblers allege four causes of action: (1) contractual breach of the
              17      implied covenant of good faith and fair dealing; (2) tortious breach of the implied covenant of
              18      good faith and fair dealing; (3) declaratory judgment; and (4) injunctive relief. Id.
              19             On November 19, 2018, defendants removed this action to federal court. (ECF No. 1).
              20      On December 14, 2018, defendants filed a motion to dismiss. (ECF No. 7). On December 21,
              21      2018, the Toblers filed emergency motions for temporary restraining order and preliminary
              22      injunction. (ECF Nos. 9, 10). On December 26, 2018, the parties stipulated that the motions
              23      were no longer an emergency because defendants continued the foreclosure sale approximately
              24      45 days. (ECF No. 11).
              25      II.    Legal Standard
              26             A court may dismiss a complaint for “failure to state a claim upon which relief can be
              27      granted.” Fed. R. Civ. P. 12(b)(6). A properly pled complaint must provide “[a] short and plain
              28      statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); Bell

James C. Mahan
U.S. District Judge                                                   -2-
                1     Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule 8 does not require detailed
                2     factual allegations, it demands “more than labels and conclusions” or a “formulaic recitation of
                3     the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation
                4     omitted).
                5            “Factual allegations must be enough to rise above the speculative level.” Twombly, 550
                6     U.S. at 555. Thus, to survive a motion to dismiss, a complaint must contain sufficient factual
                7     matter to “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. 662, 678 (citation
                8     omitted).
                9            In Iqbal, the Supreme Court clarified the two-step approach district courts are to apply
              10      when considering motions to dismiss. First, the court must accept as true all well-pled factual
              11      allegations in the complaint; however, legal conclusions are not entitled to the assumption of
              12      truth. Id. at 678–79. Mere recitals of the elements of a cause of action, supported only by
              13      conclusory statements, do not suffice. Id. at 678.
              14             Second, the court must consider whether the factual allegations in the complaint allege a
              15      plausible claim for relief. Id. at 679. A claim is facially plausible when the plaintiff’s complaint
              16      alleges facts that allow the court to draw a reasonable inference that the defendant is liable for
              17      the alleged misconduct. Id. at 678.
              18             Where the complaint does not permit the court to infer more than the mere possibility of
              19      misconduct, the complaint has “alleged—but not shown—that the pleader is entitled to relief.”
              20      Id. (internal quotation marks omitted). When the allegations in a complaint have not crossed the
              21      line from conceivable to plausible, plaintiff's claim must be dismissed. Twombly, 550 U.S. at
              22      570.
              23             The Ninth Circuit addressed post-Iqbal pleading standards in Starr v. Baca, 652 F.3d
              24      1202, 1216 (9th Cir. 2011). The Starr court stated, in relevant part:
              25             First, to be entitled to the presumption of truth, allegations in a complaint or
                             counterclaim may not simply recite the elements of a cause of action, but must
              26             contain sufficient allegations of underlying facts to give fair notice and to enable
                             the opposing party to defend itself effectively. Second, the factual allegations that
              27             are taken as true must plausibly suggest an entitlement to relief, such that it is not
                             unfair to require the opposing party to be subjected to the expense of discovery
              28             and continued litigation.

James C. Mahan
U.S. District Judge                                                   -3-
                1     Id.
                2     III.   Discussion
                3            As a preliminary matter, the court will grant the parties’ stipulation to extend the
                4     deadlines for defendants to file a reply in support of their motion to dismiss and to file responses
                5     to the Toblers’ motions for temporary restraining order and preliminary injunction. Accordingly,
                6     the court will treat defendants’ reply (ECF No. 17) and responses (ECF No 16) as having been
                7     timely filed.
                8            The defendants move to dismiss the Toblers’ complaint as a matter of law because the
                9     Toblers’ did not timely seek judicial review of statutorily mandated foreclosure mediation. (ECF
              10      No. 7). The court agrees.
              11             The Toblers assert two substantive causes of action: (1) contractual breach of the implied
              12      covenant of good faith and fair dealing, and (2) tortious breach of the implied covenant of good
              13      faith and fair dealing. (ECF No. 1-1). The Toblers allege that defendants breached these implied
              14      covenants by participating in the foreclosure mediations in bad faith, failing to produce original
              15      documents as required by law, and failing to offer a plan of resolution as required by law. (ECF
              16      Nos. 1-1, 13). Thus, the Toblers seek judicial review of the foreclosure mediations. See NRS
              17      107.086(6) (providing that courts may judicially review the beneficiary of a deed of trust or its
              18      representative’s conduct in foreclosure mediation).
              19             The mediator filed a statement on July 24, 2018, in which the mediator concluded that
              20      defendants participated in good faith and provided the necessary documents. (ECF No. 16-1). If
              21      the Toblers wished to contest the validity of the foreclosure mediation, they were required to file
              22      a petition for judicial review within 10 days of receiving the mediator’s statement. Foreclosure
              23      Mediation Rule 20(2) (“Following submission of the mediator’s statement, within 10 days, either
              24      party may submit a request for appropriate relief.”).
              25             The Toblers did not request judicial relief within the 10-day time period. (ECF No. 16-
              26      1). As a result, the mediation program issued a certificate on September 21, 2018, allowing
              27      BNYM to proceed with the foreclosure sale.            Id.   In light of this procedural history, the
              28      Foreclosure Mediation Rules bar the Toblers’ claims. See Hine v. Bank of America, N.A., No.

James C. Mahan
U.S. District Judge                                                  -4-
                1     2:11-cv-1537, 2012 WL 273385 at *4 (D. Nev. Jan. 30, 2012) (holding that plaintiff cannot
                2     challenge the foreclosure mediation because he failed to timely file a petition for judicial
                3     review).
                4            Accordingly, because the Toblers’ substantive claims fail as a matter of law, the court
                5     will dismiss this case with prejudice.
                6     IV.    Conclusion
                7            Accordingly,
                8            IT IS HEREBY ORDERED, ADJUDGED, and DECREED the parties’ stipulation to
                9     extend time (ECF No. 14) be, and the same hereby is, GRANTED.
              10             IT IS FURTHER ORDERED that defendants’ motion to dismiss (ECF No. 7) be, and the
              11      same hereby is GRANTED.
              12             IT IS FURTHER ORDERED that the Toblers’ motion for temporary restraining order
              13      (ECF No. 9) be, and the same hereby is, DENIED as moot.
              14             IT IS FURTHER ORDERED that the Toblers’ motion for preliminary injunction (ECF
              15      No. 10) be, and the same hereby is, DENIED as moot.
              16             IT IS FURTHER ORDERED that the Toblers’ complaint (ECF No. 1-1) be, and the same
              17      hereby is, DISMISSED with prejudice.
              18             The clerk shall enter judgment accordingly and close the case.
              19             DATED January 28, 2019.
              20                                                  __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -5-
